Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 1 of 12 Page ID #:9775




                            EXHIBIT G
Case 2:88-cr-00129-JAK
         Case 1:17-cr-00127-KMW
                         Document 499-1
                                  Document
                                        Filed
                                            232
                                              05/04/20
                                                 Filed 05/01/20
                                                        Page 2 ofPage
                                                                  12 Page
                                                                       1 of 1ID #:9776
                                            U.S. Department of Justice
 [Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     May 1, 2020

 BY ECF
 The Honorable Kimba M. Wood
 United States District Judge
 Southern District of New York
 United States Court House
 500 Pearl Street
 New York, New York 10007

        Re: United States v. Joseph Meli, S1 17 Cr. 127 (KMW)

 Dear Judge Wood:

        The Government respectfully writes regarding defendant Joseph Meli’s motion for release
 under 18 U.S.C. § 3582(c) to withdraw the argument in the Government’s Memorandum in
 Opposition that Meli’s motion should be denied because he failed to fully exhaust his
 administrative rights to appeal the denial of his request from the warden of the Metropolitan
 Detention Center (the “Warden”). In particular, because 30 days have elapsed from the date of
 Meli’s request to the Warden, this Court may consider his motion regardless of whether he has
 pursued an administrative appeal from the Warden’s denial.

        The government respectfully requests that the Court deny Meli’s motion for all of the other
 reasons set forth in the Government’s brief.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                              By:        /s
                                                     Elisha J. Kobre
                                                     Assistant United States Attorney
                                                     Tel.: (212) 637-2599


 cc: Defense Counsel (via ECF)
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 3 of 12 Page ID #:9777




                            EXHIBIT H
5/4/2020                    Gmail - Appeal
           Case 2:88-cr-00129-JAK          of Warden's Denial
                                        Document         499-1of Compassionate Release Juan Ramon
                                                                     Filed 05/04/20           PageMatta-Lopez,
                                                                                                      4 of 12  reg. no. 37671-133
                                                                                                                     Page     ID #:9778

                                                                                              Mark Windsor <windsorlaw@gmail.com>



  Appeal of Warden's Denial of Compassionate Release Juan Ramon Matta-Lopez, reg.
  no. 37671-133
  Mark Windsor <windsorlaw@gmail.com>                                                                          Wed, Apr 8, 2020 at 1:16 PM
  To: NERO/ExecAssistant@bop.gov

    Please forward attached to Regional Director Paul. Thank you for your time and attention,

    Mark Windsor

    --
    Mark Windsor
    Attorney at Law
    65 North Raymond Avenue
    Suite 320
    Pasadena, CA 91103
    tl (626) 792-6700, fx (626) 956-8900

    This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521. It is legally privileged. This
    information is confidential information and is intended only for the use of the individual or entity named above. If you have
    received this communication in error, please notify us immediately by return email.

           Appeal to Regional Director Matta CR.pdf
           9408K




https://mail.google.com/mail/u/0?ik=1eb69978d2&view=pt&search=all&permmsgid=msg-a%3Ar-1064013951164719917&simpl=msg-a%3Ar-1064013951164719917   1/1
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 5 of 12 Page ID #:9779




                             EXHIBIT I
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 6 of 12 Page ID #:9780
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 7 of 12 Page ID #:9781



 María Teresa Matta


 Bogotá, Colombia


 May 02, 2020


 The Honorable John A. Kronstadt,
 Judge of the United States District Court
 for the Central District of California
 350 West First Street
 CA 90012, United States

 Re: Case Nos. CR 85-606-JAK; 88-129-JAK

 Dear Honorable Judge Kronstadt,

 I am writing this letter, asking for you to compassionately release my father, Juan Ramón Matta.
 He has been in prison for 32 years, 25 years which were in solitary confinement at the super max
 prison in Colorado. I am my father’s oldest daughter. I was 17 years old when my father was
 kidnapped from our home in Honduras. I still have nightmares about that dreadful day. My life
 changed that day from being just a normal high school student to combining my studies with
 visiting my father in prison and meeting with lawyers. My father insisted that I not give up my
 studies and I graduated from high school and then attended Universidad de La Salle, in Bogota
 where I graduated in 1993 with a degree in Business.

 I am overcome by how difficult this letter is for me to write. I wish there was an ideal
 place to begin. I think the best thing to start with is to tell you about everything we have lived
 through these years in prison with my father. My father spent the first 4 years of this sentence at
 USP Marion, Illinois. A fairly remote city. During these years, I was the one who could visit him
 more since my siblings were still very young. I remember that to be able to accompany him in
 these first years, I moved and lived for a year in Miami to travel on weekends to visit him and
 returned to school on Monday. I was the first visit he had and I will never forget that day. At this
 moment, I can say that these years were the hardest since all of this was new to us and my Father
 was too depressed due to the cold weather and the severity of the prison system. We cried a lot
 on visits and hardly enjoyed the time together.

 Then the trials began and we moved to Los Angeles, to accompany him in court during his trials.
 We could not visit him in a jail since the US Marshalls had him living in an apartment and we
 could only greet him from far and a few quick visits in court. There was a recess at the end of
 one of the trials and my Father was sent to USP Lompoc. We drove on the weekends to visit
 him. By now my Father's wife, Nancy obtained a special visa and she shared this time with my
 Father, we thank the Lord, because after the trials were over, she had to leave the country and
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 8 of 12 Page ID #:9782



 never got another visa. It´s been almost 30 years that she hasn´t been able to see my Father. This
 situation has been very hard for him.

 At the end of the trials, he was transferred to USP Florence ADMAX, where he has spent the
 longest time. He was in solitary confinement until 2012, for a total of 24 years. By then I had
 married and my daughter Paula was born and that really made my Father enjoy his visits and we
 entertained ourselves a lot by contemplating that newborn. It was his first granddaughter, so he
 felt sad for not being able to carry her, but at the same time that feeling of being a Grandfather
 came out. A month after the birth of my daughter, my nephew Santiago was born, so we made
 plans with my sister to visit him together and take both babies. During these years our children
 were growing and whenever we could we took them to visit. My father spoiled the children on
 those visits. He would always ask us to bring lots of coins to buy sweets and packages for the
 children. I didn’t want to, but he made me! Of course, the kids were really happy and more than
 once got sick from eating so much junk food.

 My sisters and I would agree to meet each other in Florence, since my sisters live in Honduras
 and I live in Colombia, during the school holidays to go with Paula, Santiago, Isabella, Camila
 and Antonio. We had our hands full! But our Father was happy with those visits. Now I look
 back and I do not know how we made thru the visits with so many kids because the visits were
 all day and they got tired and even became grumpy and from time to time we had to give them
 time out and our Father did not want us to punish them. It was the hardiest jail for my father, he
 got sick, gained weight and felt very lonely but the visits with us and his grandchildren meant
 everything to him. Time went by and our children grew and with school and the cost of traveling,
 it was more difficult to visit, so it has been more than 15 years since he hasn’t had too many
 visits. It is unfortunate because those visits were important to everyone of us.

 Finally, in 2012 he got transferred to USP Canaan, in Pennsylvania and on one occasion my
 children, along with their cousin Camila, went to see him and that first visit in this jail was very
 emotional because his grandchildren were able to hug him and touch him for the first time in
 their lives, we praise the Lord for that. I had not been able to return to visit until 2017 I had the
 opportunity to visit him and it gives me chills to think about that day. It was the first time that I
 was able to touch him and hug him in 30 years! That feeling to have his arms around me again I
 cannot describe it! It was just incredible! It's been 3 years since that day and I wish that life will
 give me another chance to hug him again soon.

 Over the years I have seen many changes in my father. I know that the most important thing in
 life for him is his family. He is very proud of each of his children and grandchildren and always
 tells us that in good times and bad we must stay together, even if ironically, he is not with us.
 Even with his shortcomings, he has been able to represent a positive influence in the life of all of
 us, offering us guidance, advice and encouragement, even though he has to do it with phone calls
 and emails because the distance limits us to a few visits a year.

 I look back on all the years of living apart from my father and I still feel fortunate to have him as
 my father who loves me and encourages me and seems to know when I need to hear his voice on
 the other end of the phone. But today I am scared. I see how his health is deteriorating and I am
 unable to do anything to help him. Every time I talk to him on the phone, I wonder if it will be
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 9 of 12 Page ID #:9783



 the last time. I know he is not a danger to anyone today and he has paid dearly for the choices he
 made a lifetime ago. I just want him to spend the last few years of his life with us, his family
 who loves him deeply.

 Thank you for your time in reading this. I wanted to speak from my heart and hope you will
 grant our request for the compassionate release of our father.


 Yours sincerely,
 Maria Teresa Matta
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 10 of 12 Page ID #:9784
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 11 of 12 Page ID #:9785
Case 2:88-cr-00129-JAK Document 499-1 Filed 05/04/20 Page 12 of 12 Page ID #:9786



  Claudia Matta Waldurraga May 1, 2020

  Tegucigalpa, Honduras




  The Honorable Judge John A Kronstadt
  Judge of the United States District Court
  Central District of California
  350 West First Street
  Los Angeles, CA 90012

  Re: Compassionate Release of Juan R. Matta

  Dear Judge Kronstadt,

  I address you with the utmost respect. My name is Claudia Patricia Matta Waldurraga, the
  second daughter of Mr. Ramón Matta. April 5th, 1988, the day my father was arrested, is a day I
  remember with much pain. Every time those moments come to mind my eyes fill with tears and
  helplessness. I was a 16-year-old teenager, when my house was invaded by US Marshalls and
  Honduran policemen. Our lives changed overnight, and my family and I have suffered
  immensely the absence of my father. I have always longed for my father. He could not be at our
  graduations, birthdays, and many joyful moments, like my wedding day or when my daughter
  was born. We cannot get those moments back.

  I address you with much respect and admiration. I ask you in a respectful way, that you have
  compassion and give us the opportunity as a family to be with him in his last years of life. In this
  time his health has weakened. He suffers from a lot of pain, both physically and mentally. Every
  time I visit, I see him more sick and with more difficulties walking. He is very hard to
  understand when he talks because the majority of his teeth are gone. He is embarrassed by his
  urinary problems and his eyesight is almost completely gone in one eye. Overall he is very sick.

  If you would grant him release to his family, at least for the final years that God may grant him,
  he can spend them with his family that loves him. We want to cater to him, take care of him and
  pamper him. My heart fills with joy just thinking about the possibility. I hope that these humble
  words come to your heart and touch you.

  Thank you for your professionalism and dedication to your work.

  Respectfully,

  Claudia Patricia Matta Waldurraga
